Citation Nr: 0424167	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  00-05 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for muscle herniation of 
the left wrist, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel




INTRODUCTION

The veteran served on active duty from September 1944 to May 
1946, and again from August 1950 to June 1951.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which denied the benefit sought on 
appeal.

The Board notes that when the veteran submitted his current 
claim, he also requested re-evaluation of a stomach 
condition.  Service connection for the residuals of an ulcer 
was previously denied by the RO.  It does not appear that the 
veteran has been advised of the evidence needed to either 
reopen that claim or to substantiate a separate claim of 
entitlement to service connection for another stomach 
disorder.  This claim is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has moderate impairment of the extensor 
digitorum communis muscle of his left, non-dominant arm.


CONCLUSION OF LAW

Criteria for an evaluation higher than 10 percent for muscle 
herniation of the left wrist have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 4.73, 
Diagnostic Code 5307 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset of this decision that the 
veteran submitted copies of medical treatment records 
directly to the Board in July 2004 without submitting a 
waiver of review of those records by the RO.  Although these 
records were received subsequent to the issuance of the RO's 
latest Supplemental Statement of the Case, they are 
duplicative of records already associated with the claims 
folder.  Specifically, the recently submitted documents are 
treatment records dated in 1991 and 2003 that were considered 
by the RO in February 2004.  Thus, a remand is not necessary 
to ensure initial consideration of all evidence by the RO.  
See generally Disabled  American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

I.  Increased Rating

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Service connection was granted and a noncompensable 
disability evaluation was assigned for ganglion of the left 
wrist in 1952.  In 1968, the veteran underwent exploratory 
surgery of the left wrist.  No cyst was found, but a small 
muscle hernia was identified.  Consequently, by a rating 
decision in June 1968, the service-connected disability was 
re-characterized as a small muscle hernia of the left wrist 
and the noncompensable rating was continued.  A June 1990 
rating decision assigned a 10 percent rating, effective from 
August 1987, for moderate impairment under Diagnostic Code 
5307.  That rating has remained in effect to the present.

The muscle injury to the veteran's left, non-dominant wrist 
has been evaluated using criteria found at 38 C.F.R. Section 
4.73, Diagnostic Code 5307.  This Diagnostic Code calls for 
the assignment of a 30 percent rating when there is evidence 
of severe impairment, a 20 percent evaluation for moderately 
severe impairment, a 10 percent evaluation for moderate 
impairment, and a noncompensable evaluation when there is 
evidence of only slight impairment.  The function considered 
when determining the level of severity of an injury to Muscle 
Group VII is flexion of the wrist and fingers.  The muscles 
considered are those arising from the internal condyle of the 
humerus, flexors of the carpus, long flexors of the fingers 
and thumb, and the pronator.

It is important to note that in effort to determine the most 
advantageous rating for assignment for the veteran's left 
wrist disability, several other diagnostic codes have been 
reviewed by the Board.  Specifically, Diagnostic Code 5326, 
also found at 38 C.F.R. Section 4.73, allows for the 
assignment of a 10 percent rating when there is evidence of 
extensive muscle herniation without other injury to the 
muscle, and Diagnostic Code 5215 of 38 C.F.R. Section 4.71a 
allows for the assignment of a 10 percent rating for the non-
dominant wrist when there is evidence of dorsiflexion less 
than 15 degrees and/or palmar flexion limited in line with 
the forearm.  Additionally, 38 C.F.R. Sections 4.40 and 4.45 
require the Board to consider a veteran's pain, swelling, 
weakness, and excess fatigability when determining the 
appropriate evaluation for a disability using the limitation 
of motion diagnostic codes.  See Johnson v. Brown, 9 Vet. 
App. 7, 10 (1996).  The United States Court of Appeals for 
Veterans Claims (Court) interpreted these regulations in 
DeLuca v. Brown, 8 Vet. App. 202 (1995), and held that all 
complaints of pain, fatigability, etc., shall be considered 
when put forth by a veteran.  In accordance therewith, the 
veteran's reports of constant wrist pain with occasional 
swelling have been considered in conjunction with the Board's 
review of the objective medical evidence.

The evidence of record shows that the veteran is treated on a 
regular basis for various nonservice-connected disabilities 
and occasionally reports continued pain and limitation in his 
left wrist.  Specifically, in June 2001, the veteran 
complained of a continuing ache in his left wrist and was 
assessed to have chronic left wrist arthralgia after 
examination revealed no acute inflammation, changes or 
limitation in the left wrist.  In May 2003, he complained of 
left hand discomfort associated with cramping.  He was found 
to have adequate muscle tone with no deformities, but his 
wrist motion was limited by pain.

Upon VA examination in April 1999, the veteran presented 
wearing a left wrist brace and complained of left wrist pain 
radiating into his forearm with occasional swelling.  He 
related that his pain increased with lifting and holding 
activities involving the left hand and that he managed his 
pain with over-the-counter medication as needed.  Upon 
examination, there was moderate atrophy of the extensor 
digitorum communis with no sensitivity or tenderness.  
Additionally, there was no evidence of tendon, bone, joint or 
nerve damage.  Upon manual muscle test, the veteran had a 
four over five for wrist flexors, wrist extensors, and hand 
grips, and a five over five for deltoid, biceps, triceps and 
brachioradialis.  Dorsiflexion was to 80 degrees, palmar 
flexion was to 60 degrees, and both radial and ulnar 
deviation was 10 degrees.  X-rays were considered grossly 
unremarkable, with only anterior calcifications found along 
the lateral aspect of both of his wrists.  The examiner 
opined that the veteran had injury to the extensor digitorum 
communis muscle in the distal portion with no associated 
injuries.

The veteran underwent another VA examination in February 2002 
and again presented wearing a left wrist brace.  He related 
having varying degrees of pain in his left wrist on a 
constant basis, experiencing cramping in the left forearm, 
and having discoloration in the wrist area.  Upon 
examination, the veteran had palmar flexion to 60 degrees and 
dorsiflexion to 55 degrees with no complaints of pain with 
this range of motion.  There was tenderness to palpation of 
the dorsal left wrist, but no evidence of instability, masses 
or ankylosis.  The examiner reported that the veteran was 
right-hand dominant and was independent in his ability to 
perform activities of daily living.

Given the evidence of record, the Board finds that the 10 
percent evaluation currently assigned is the most appropriate 
for the veteran's left wrist disability.  Specifically, there 
is evidence of injury to the extensor digitorum communis 
muscle with no additional injury; the range of motion 
remaining in the left wrist is nowhere near a compensable 
level of disability based solely on limitation of motion; 
and, limitation of function of the left wrist cannot be 
considered more than moderate based upon the medical evidence 
and the veteran's own assertions.  The veteran does not 
assert that he is unable to perform activities of daily 
living because of pain and limitation in his non-dominant 
hand nor does he require treatment on a regular basis for 
what might be considered moderately severe impairment.  
Additionally, he does not relate having any limitation of 
function in his fingers and has only moderate atrophy in the 
muscle affected with minimal loss of strength in the wrist 
flexors, wrist extensors and hand grips.

The medical evidence shows that over the years that this 
claim has been pending, the veteran's plantar flexion has 
remained the same with an ability to flex to 60 degrees, 
which is considered only 20 degrees less than a full range of 
motion and 60 degrees more than what is required for a 
compensable evaluation to be assigned under Diagnostic Code 
5215 for limitation of motion.  His dorsiflexion has 
decreased from 80 degrees to 55 degrees, with 70 degrees 
being a full range of motion.  Thus, he maintains 40 degrees 
more dorsiflexion that what is required for a compensable 
evaluation based on limitation of dorsiflexion.  Although the 
veteran's complaints of pain, swelling and cramping have been 
considered in conjunction with these objective findings of 
limitation of motion, the Board finds that the level of 
severity of the veteran's left wrist disability simply does 
not meet any criteria for the assignment of a higher 
schedular rating.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

The veteran does not assert that he is unemployable solely 
because of his service-connected wrist disability and he has 
not identified any specific factors which may be considered 
to be exceptional or unusual in light of VA's schedule of 
ratings.  The Board has been similarly unsuccessful.  

The veteran has not required frequent periods of 
hospitalization for his left wrist disability and his 
treatment records are void of any finding of exceptional 
limitation beyond that contemplated by the schedule of 
ratings.  The Board does not doubt that limitation caused by 
pain and limitation of motion in the non-dominant wrist has 
an adverse impact on employability; however, loss of 
industrial capacity is the principal factor in assigning 
schedular disability ratings.  See 38 C.F.R. §§ 3.321(a) and 
4.1.  38 C.F.R. Section 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  Consequently, the Board finds 
that the 10 percent evaluation currently assigned adequately 
reflects the clinically established impairment experienced by 
the veteran and his request for assignment of an evaluation 
higher than 10 percent is denied.

II.  VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 to 5107 (West 2002)) which includes an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  It also redefines the obligations of VA 
with respect to its duty to assist a claimant in the 
development of a claim.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,620 (August 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  Also see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

The Board has carefully considered the provisions of the 
VCAA, the implementing regulations, the United States Court 
of Appeals for the Federal Circuit's (Federal Circuit) 
decisions in Disabled  American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F. 3d 1334 (Fed. Cir. 2003), which invalidated 
portions of the implementing regulations, the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, Section 701, 117 
Stat. 2651 (Dec. 2003), and the United States Court of 
Appeals for Veteran's Claims (Court) decisions in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I), and 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), which addressed the timing and content of proper VCAA 
notice.  Following a complete review of the record evidence, 
the Board finds, for the reasons expressed immediately below, 
that the development of the claim here on appeal has 
proceeded in accordance with the law and regulations. 
 
The Court's decisions in both Pelegrini I and Pelegrini II  
held, in part, that a VCAA notice, as required by 38 U.S.C. 
Section 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made in May 1999, long before the 
VCAA was enacted, and the VCAA notice was first given to the 
veteran in February 2002.  Fortunately, the Court 
acknowledged in Pelegrini II that some claims were pending at 
the time the VCAA was enacted and that proper notice prior to 
the initial AOJ decision was impossible.  The Court 
specifically stated in Pelegrini II that it was not requiring 
the voiding or nullification of any AOJ action or decision, 
only finding that appellants are entitled to VCAA-content-
complying notice.  Thus, the timing of the notice in this 
matter does not nullify the rating action upon which this 
appeal is based.

VA has a duty under the VCAA to notify an appellant and his 
or her representative of any information and evidence needed 
to substantiate and complete a claim as well as to inform the 
appellant as to whose responsibility it is to obtain the 
needed information.  The veteran was informed of the 
requirements of the VCAA specifically and in detail in a 
letter dated in February 2002.  The Board finds that the 
information provided to the veteran specifically satisfied 
the requirements of 38 U.S.C.A. Section 5103 in that he was 
clearly notified of the evidence necessary to substantiate 
his claim and the responsibilities of VA and the veteran in 
obtaining evidence.  The letter stated that (1) the evidence 
needed to substantiate the veteran's claim was, among other 
things, evidence that his left wrist disability had increased 
in severity, (2) VA would obtain relevant records from any 
Federal agency and relevant records identified by the 
veteran, and (3) the veteran is responsible for supplying VA 
with sufficient information to obtain relevant records on his 
behalf and is ultimately responsible for submitting all 
relevant evidence not in the possession of a Federal 
department or agency.  The Board notes that although the 
Court in Pelegrini I and again in Pelegrini II indicated that 
there was a fourth element of notification, VA General 
Counsel rendered a Precedential Opinion in February 2004, 
finding that 38 U.S.C. Section 5103(a) does not require VA to 
seek evidence from a claimant other than that identified by 
VA as necessary to substantiate the claim.  See VAOPGCPREC 1-
2004 (Feb. 24, 2004).  Thus, under these circumstances, the 
Board finds that the notification requirement of the VCAA has 
been satisfied.  

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include making reasonable 
efforts to obtain relevant records that a claimant identifies 
and providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  

After reviewing the record, the Board finds that VA has 
complied with the VCAA's duty to assist by aiding the veteran 
in obtaining evidence and affording him physical 
examinations.  It appears that all known and available 
records relevant to the issue here on appeal have been 
obtained and are associated with the veteran's claims file, 
and the veteran does not appear to contend otherwise.  
Furthermore, the veteran was afforded the opportunity to 
testify before an RO hearing officer and/or the Board, but 
declined to do so.  

Thus, the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA and the applicable implementing regulations.  



ORDER

An evaluation higher than 10 percent for muscle herniation of 
the left wrist is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



